Citation Nr: 1425681	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The appellant served on active duty from July 1965 to May 1968.  He also had active duty under 10 U.S.C. § 12302 on March 29, 2002, April 9 to 10, 2002, April 15 to 16, 2002, April 18 to 19, 2002, April 22, 2002, and April 25, 2002 and had service in the National Guard, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2009, March 2010, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appellant testified at a hearing at the RO conducted by a Decision Review Officer (DRO) in August 2011 and a hearing at the RO conducted by the undersigned Veterans Law Judge in September 2012; copies of the transcripts are of record.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveal a copy of the May 2014 appellate brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he currently has an acquired psychiatric disorder, to include anxiety and depression, as a result of stress incurred during his periods of service in the Hawaii Air National Guard.  

As an initial matter, the dates of the appellant's service in the Hawaii Air National Guard, to include periods of ACDUTRA and INACDUTRA, have not been verified.  Accordingly, the RO must take appropriate action to verify his dates of service in the Hawaii Air National Guard, to include his periods of ACDUTRA and INACDUTRA.  

As for the claim of service connection, service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during INACDUTRA, to include when a myocardial infarction, cardiac arrest, or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2013).  As such, service connection can only be granted for an acquired psychiatric disorder incurred during active service or ACDUTRA.  

The appellant's service treatment records contain notations for depression and anxiety and the appellant's private treatment records and private physician's statements reveal that he experienced depressive episodes due to stress from his service in the National Guard.  Accordingly, a VA examination is necessary to determine whether the appellant has a current acquired psychiatric disorder, to include depression and anxiety, and whether such disorder is related to any period of ACDUTRA or active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should also contact the appellant and ask him to provide any documents relating to his orders to report to Guard duty, in particular any documents indicating whether such duty was for federal or state service.  

The RO/AMC should also contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate facility of the United States or Hawaii National Guard, and if otherwise unsuccessful, the Defense Finance and Accounting Service and request that they verify each and every Federal period of the claimant's service.  This includes classifying whether the service was performed in an active duty, active duty for training, and/or inactive duty training capacity.

If the AMC/RO cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing, the RO/AMC should schedule the appellant for a VA psychiatric examination to determine the etiology of the claimed acquired psychiatric disorder.  

The RO/AMC should provide the examiner with the claims file, a copy of this Remand, and a list that clearly states all verified periods of active service and ACDUTRA.  

After a review of the claims file and the list of the appellant's periods of active service and ACDUTRA, the examiner should provide a response to the following:

A)  List all current diagnoses of an acquired psychiatric disorder. 

B)  For each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the acquired psychiatric disorder had its clinical onset during a period of active service or ACDUTRA or otherwise is related to an event or incident of active service or ACDUTRA.  

A complete rationale should accompany any opinion provided.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



